UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended September 30, 2008 Commission File Number 0-22999 (Exact name of registrant as specified in its charter) Nevada 94-2432628 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 423 West 55th Street, 12th Floor, New York, NY 10019 (Address of principal executive offices) (Zip Code) (212) 949-5000 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. QYes£No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller Reporting CompanyQ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act) £YesQNo Common Stock, $.01 par value 28,964,852 (Class) (Outstanding at November 5, 2008) Forward-Looking Statements Unless the context otherwise requires, references to “Tarragon,” “Company,” “we,” “our,” “ours,” and “us” in this Quarterly Report on Form 10-Q refer to Tarragon Corporation and its subsidiaries. This Quarterly Report on Form 10-Q contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).These statements are based on our current expectations, estimates, forecasts, and projections about the industries in which we operate, our beliefs, and assumptions that we have made based on our current knowledge.
